DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 7/28/2022 has been entered and thus claims 1-16 are currently pending in this application.  	The amendment to the title overcomes the previous title objection, therefore the title objection is hereby withdrawn.
Allowable Subject Matter
 	Regarding claim 10, the closest prior art, Cho et al. US PGPub. 2018/0105658 teaches  a quantum dot light conversion layer (270, fig. 2-3) [0096], wherein the quantum dot light conversion layer (270) comprises a quantum dot light scattering particle composite (400+500, fig. 2-3) [0084], the quantum dot light scattering particle composite comprises light scattering particles (500, fig. 2-3) [0088] and quantum dots (402, fig. 2-3) [0089] but fails to teach wherein “the quantum dot light scattering particle composite comprises light scattering particles and oil phase quantum dots attached to surfaces of the light scattering particles” among other limitations that Ju et al., US PGPub. 2020/0266371, fig. 10, teaches. However, Ju also fails to teach wherein “the quantum dot light scattering particle composite comprises light scattering particles and oil phase quantum dots attached to surfaces of the light scattering particles.” 	Claims 1-16 are allowed.
 	The following is an examiner’s statement of reasons for allowance: the prior arts of record taken alone or in combination neither anticipates nor renders obvious 	a manufacturing method of a display panel wherein “the quantum dot ink comprises a dispersion medium and a quantum dot light scattering particle composite dispersed in the dispersion medium, the quantum dot light scattering particle composite comprises light scattering particles and oil phase quantum dots attached to surfaces of the light scattering particles, and the quantum dot light conversion layer is configured to receive and be excited by blue light to emit at least red light and green light” as recited in claim 1; and  	a display panel wherein “the quantum dot light conversion layer comprises a quantum dot light scattering particle composite, the quantum dot light scattering particle composite comprises light scattering particles and oil phase quantum dots attached to surfaces of the light scattering particles, and the quantum dot light conversion layer is configured to receive and be excited by blue light to emit at least red light and green light” as recited in claim 10. 	Claims 2-9 and 11-16 are also allowed for further limiting and depending upon allowed claims 1 and 10.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291. The examiner can normally be reached M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NDUKA E OJEH/Primary Examiner, Art Unit 2892